Citation Nr: 0504553	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  04-25 046	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from June 1983 to May 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  

The Board notes that the veteran submitted a claim for 
multiple issues in March 2002, in conjunction with his 
expected retirement from service in May 2002.  In a rating 
decision, dated in May 2002, the veteran was granted service 
connection for a number of disabilities, to include diabetes 
mellitus, degenerative disc disease (DDD) of the lumbar 
spine, L3-L5, and bilateral pes planus.  The veteran was 
provided notice of the rating action on June 3, 2002.  (The 
rating action was from the RO in Denver, Colorado.)

The veteran submitted a notice of disagreement regarding the 
above three issues in June 2002.  His claims file was 
transferred to the RO in Columbia, South Carolina, in April 
2003.  The Columbia RO issued a statement of the case, dated 
April 30, 2003.  The veteran submitted a request for an 
extension of the 60-day period to respond to the SOC that was 
stamped as received at the Columbia RO on June 26, 2003.  
There is a second date stamp indicating receipt of the 
request for an extension of time at the Denver RO on July 21, 
2003.

There is no indication in the claims file that the veteran's 
request for an extension of time was ever addressed, either 
by the Columbia or Denver ROs.  This matter is referred to 
the RO to consider the veteran's June 2003 request.  


REMAND

The veteran perfected his appeal for entitlement to a TDIU 
rating in June 2004.  At the time the veteran requested that 
he be afforded a hearing before a Veterans Law Judge (VLJ) at 
the St. Louis, Missouri, RO.  In July 2004, the veteran 
elected to waive his in-person hearing and to have a 
videoconference hearing from the St. Louis RO instead.  The 
veteran was scheduled for the requested hearing, to be held 
on February 8, 2005.

In a Report of Contact dated January 19, 2005, the veteran's 
representative reported that the veteran would be unable to 
attend the scheduled hearing in St. Louis because he had 
moved to Colorado.  The representative said that the veteran 
had contacted VA and requested that his claims file be 
permanently transferred to the RO in Denver, Colorado, and 
that his videoconference hearing be rescheduled for his 
appearance at the Denver RO.

The Report of Contact was faxed to the Board on January 19, 
2005, and construed as a motion to reschedule the veteran's 
hearing.  The motion is granted.  

The veteran's case will be remanded to afford the veteran's 
representative at the Denver RO an opportunity to become 
familiar with the claims file in order to represent the 
veteran's interest at the rescheduled hearing.  

In light of the foregoing, the case is REMANDED for the 
following:

The file should be transferred to the 
Denver RO and the veteran should be 
scheduled for a videoconference hearing 
at the Denver RO with a member of the 
Board sitting in Washington D.C.  The 
veteran and his representative should be 
given opportunity to prepare for the 
hearing.

The claims folders should be returned to the Board in advance 
of the scheduled hearing.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

